Citation Nr: 0324924	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  


REMAND

In March 2002 the Board undertook additional development of 
the issue on appeal pursuant to 38 C.F.R. § 19.9(a)(2).  As a 
result of the development, VA outpatient treatment records 
and an orthopedic examination report were received.  In July 
2002, the Board informed the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A, 5107 (West 2002).  However, the United States Court of 
Appeals for the Federal Circuit recently invalidated the 
regulations that empowered the Board issue written 
notification pertaining to requirements of the VCAA and that 
permitted the Board to consider additional evidence without 
prior RO review in absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans 
et. al v. Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-
7316 (Fed. Cir. May 2, 2003).  

For the above reason, this case must be remanded for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should readjudicate the 
veteran's claims considering all the 
evidence added to the record since the 
February 2001 statement of the case.  The 
RO should also consider the new rating 
criteria for increased rating for skin 
disorders, which became effective in 
August 2002.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case which includes the revised 
rating criteria for increased rating for 
scars.  An appropriate period of time 
should be allowed for response

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


